Case: 17-11029      Document: 00514602767         Page: 1    Date Filed: 08/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-11029                             FILED
                                  Summary Calendar                     August 16, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

LATONYA LANETTE CARSON,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-211-2


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       LaTonya Lanette Carson was convicted by a jury of conspiracy to commit
theft of public funds, access device fraud, and wire fraud; aggravated identity
theft and aiding and abetting; conspiracy to money launder; money laundering
and aiding and abetting; and wire fraud and aiding and abetting. In this
appeal, Carson challenges the district court’s relevant conduct findings with




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11029    Document: 00514602767     Page: 2   Date Filed: 08/16/2018


                                 No. 17-11029

regard to the extent of the loss for which she was held accountable at
sentencing.
      The amount of loss resulting from a fraud offense is a specific offense
characteristic that increases a defendant’s base offense level.         U.S.S.G.
§ 2B1.1(b)(1); United States v. Isiwele, 635 F.3d 196, 202 (5th Cir. 2011). A
defendant’s relevant conduct is considered in determining her guidelines
sentencing range. U.S.S.G. § 1B1.3(a). A defendant is responsible only for the
amount of loss that was reasonably foreseeable to her and within the scope of
her agreement. § 1B1.3(a)(1)(B) & comment. (n.3). Our review is for clear
error. See United States v. Hull, 160 F.3d 265, 269 (5th Cir. 1998).
      The district court need only make “a reasonable estimate of the loss,”
based on its assessment of the evidence in the case, and its loss calculation is
entitled to appropriate deference. United States v. Hebron, 684 F.3d 554, 560
(5th Cir. 2012) (citing § 2B1.1, comment. (n.3(C))). “The sentencing judge is in
a unique position to assess the evidence and estimate the loss based upon that
evidence.” United States v. Hearns, 845 F.3d 641, 649 (5th Cir.) (internal
quotation marks and citation omitted), cert. denied, 137 S. Ct. 2143 (2017). We
“will not upset these findings unless they are implausible in light of the record
as a whole.” Id. (internal quotation marks and citation omitted).
      Carson contends that the district court failed to give adequate
consideration to the question whether there was a jointly undertaken criminal
activity with respect to the losses that were attributed to her. The court
determined incorrectly, she contends, that this factor was satisfied because she
was convicted of conspiracy. Carson asserts that she should have been held




                                       2
    Case: 17-11029    Document: 00514602767    Page: 3   Date Filed: 08/16/2018


                                No. 17-11029

responsible only for sums laundered through two bank accounts that she
opened.
      The record does not support Carson’s contention that the district court
did not give adequate consideration to the question whether she had engaged
in a jointly undertaken criminal activity, as that question was squarely
presented to the court and rejected. The court found implicitly that the losses
related to fraudulent tax returns filed by coconspirators under two Electronic
Filing Identification Numbers (EFINs) were within the scope of Carson’s
jointly undertaken criminal activity. See United States v. Carreon, 11 F.3d
1225, 1231 & n.14 (5th Cir. 1994) (stating that relevant conduct findings need
not be explicit and may be implied from adoption of the presentence report).
That finding was not clearly erroneous. See Hull, 160 F.3d at 269. The
judgment is AFFIRMED.




                                      3